COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  EX PARTE: LUIS NAJERA,                        §               No. 08-17-00216-CR

                       Appellant.               §                 Appeal from the

                                                §               384th District Court

                                                §             of El Paso County, Texas

                                                §               (TC# 20010D05849)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until March 2, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 2, 2018.


       IT IS SO ORDERED this 15th day of February, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.